MEMORANDUM **
Adolfo Vazquez appeals his jury trial conviction for importation of marijuana, in violation of 21 U.S.C. §§ 952, 960, and possession of marijuana with intent to distribute, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Vazquez contends that the district court abused its discretion by admitting into evidence drug courier profile testimony as substantive evidence of his guilt. We disagree. The testimony in question was not introduced as substantive evidence of his guilt, but instead was admitted to provide the jury with information about how the investigation unfolded on the day of the seizure. See United States v. Gomez-Norena, 908 F.2d 497, 501 (9th Cir.1990). Therefore, the district court did not abuse its discretion in admitting the testimony. See id.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.